Judgment reversed on the law and the facts, and a new trial granted, costs to appellants to abide the event. The finding that the appellant New York Title and Mortgage Company knew that the defendant Isidor Glasgal held the mortgage in question as collateral security and that the real owner was the plaintiff is contrary to the evidence. There is no proof whatsoever supporting the findings that the plaintiff has been damaged in the sum of $14,000 or in any sum. The relief granted against defendant Nash Gordon, an innocent purchaser for value, is not only unsupported by a finding, but is improper for the reason that as to him the complaint was dismissed upon the trial with the plaintiff’s consent. Thereafter he took no part either upon the trial or upon this appeal. In view of the disposition of this ease, the appeal by the New *811York Title and Mortgage Company from the order denying its motion to reopen the trial for the purpose of proving notes made by the Seagull Petroleum Corporation to appellant Glasgal is dismissed, without costs. We are of opinion, however, that the motion should have been granted. Appellant Glasgal’s appeal from an order denying motion “ to set aside the verdict and for a new trial ” is dismissed. Obviously there is no such order. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur. Settle order on notice.